Citation Nr: 0612648	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-35 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cervical spine disability from VA surgery performed in March 
2001.

2.  Entitlement to service connection for depression 
secondary to cervical spine disability or lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Ft. Harrison, Montana.  That decision denied entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for cervical spine disability claimed as the result of 
surgery performed by VA in March 2001.  

In a February 2002 rating decision, the RO denied entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for lumbar spine disability claimed as the result of an 
earlier surgery performed by VA in January 1999.  The veteran 
filed a notice of disagreement with this decision and a 
statement of the case (SOC) was issued in March 2003.  
Although the veteran was notified in the letter accompanying 
the SOC that he must file his appeal within 60 days from the 
date of the letter, or the remainder (if any) of the one year 
period from the rating decision being appealed, he did not 
complete his appeal within the time allowed and this issue is 
therefore not before the Board.

In June 2005, a hearing was held before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
of record.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  An April 2003 medical opinion states that VA treatment 
for the veteran's cervical spine did not result in additional 
disability.

3.  VA treatment did not result in additional disability and 
is not the proximate cause of the veteran's cervical spine 
disability.

4.  Service connection is not in effect for any disability.


CONCLUSIONS OF LAW

1.  The criteria for an award of compensation due additional 
cervical spine disability resulting from VA medical treatment 
are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2005). 

2.  Depression is not proximately due to a service connected 
disability.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Inform and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Extensive records have been obtained and associated with the 
claims file and the appellant has indicated that there are no 
more relevant records to be obtained.  38 U.S.C.A. § 5103A(a) 
(West 2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  VA has 
obtained medical opinions, and the appellant has provided 
testimony in a hearing before the undersigned Veterans Law 
Judge.  It does not appear from the records that there are 
any additional medical records which are unobtained and which 
could possibly substantiate his claims.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate his claim in a February 2004 letter.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the appellant was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or his possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued subsequent 
to the appealed rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the appellant of the evidence needed to substantiate him 
claim and assist him in developing relevant evidence.  

Further, because this decision results in a denial of the 
claim for benefits, any failure to provide notice as to the 
effective date of any award of benefits is harmless error.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Factual Background

VA treatment records show that the veteran injured his back 
at work in 1996, and had to quit work in 1998 when his back 
pain worsened.  He underwent lumbar back surgery in 1999 with 
little relief of pain.  A VA hospitalization report in July 
2000 noted that the veteran had a history of ongoing 
depressive symptoms since the time of his back injury and had 
not been able to make a successful psychological adjustment 
to this "life-altering" illness.  

In March 2001, the veteran underwent a cervical stenosis at a 
VA facility.  The indications noted by the surgeon on the 
surgery report included a history of severe cervical stenosis 
and evidence of spinal cord compression and myelopathy.  In a 
postsurgical note, the veteran indicated that the presurgical 
numbness and tingling had remained but were somewhat 
improved.  He continued treatment for pain which he indicated 
was not much better since the surgery.  

In March 2003, the veteran filed a claim for VA benefits as a 
result of his surgery.  He claimed that his neck surgery 
resulted in constant relentless pain, loss of range of 
motion, surgical scars and surgical hardware.  He also 
claimed the he had depression as a secondary condition.

In April 2003, the veteran's claims file was reviewed by an 
orthopedic surgeon.  Reviewing the operative report, the 
surgeon commented that there was no evidence of untoward 
events during the operative procedure or during the 
postoperative period.  It was noted that the veteran had 
numbness and clumsiness in his hands before the surgery and 
had no relief since.  It was his opinion that the surgical 
intervention and subsequent treatment were consistent with 
the standard of care and that the veteran did not suffer from 
any additional disability that was the direct result of VA 
care.  

In October 2003, the veteran wrote that he was submitting 
evidence from his VA pain clinic physician showing that he 
was permanently disabled due to his cervical spine 
disability, and that the cervical spine surgery only 
aggravated his condition.  The evidence consisted of a July 
2003 MRI report, and a supplementary report of by the 
physician identified by the veteran.  The MRI was of the 
cervical spine, and the supplementary report identified the 
nature of the veteran's condition as chronic neck pain and 
cervical myelopathy which rendered him totally and 
permanently disabled beginning October 1998.

In June 2005, the veteran submitted two statements from a 
nurse practitioner and a licensed social worker referring to 
the veteran's ongoing treatment for depression.  Neither 
statement relates the veteran's depression to his VA 
treatment or surgery.  The veteran also submitted printouts 
of some research he apparently conducted in the Internet 
relating to back and neck surgery.  

In a June 2005 personal hearing, the veteran's representative 
argued that prior to his surgery the veteran had "no 
apparent problems with his cervical spine . . . and [was] 
immediately rushed in for quite dramatic, seven-hour surgery 
. . ." which was not necessary, although he admitted that 
there was no medical opinion in support of this.  The veteran 
testified that he could not understand why following the 
surgery his pain was getting worse and his depression was 
also worse.

Legal Criteria and Analysis

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed under 38 U.S.C.A. § 1151 as of 
October 1, 1997.  For claims file prior to October 1, 1997, 
38 C.F.R. § 3.358 is applied.  In this case, the claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 was filed 
in March 2003, therefore 38 C.F.R. § 3.361 is for 
application.  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially  
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter. 

The provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151 (West 2002).  Here, the appellant filed his 
claim after October 1997; therefore, the regulations 
effective on October 1, 1997 apply in this case.  Under the 
provisions of 38 U.S.C.A. § 1151 (West 2002), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  
See 38 C.F.R. § 3.358(c)(3) (1994).

Those interpretations and the cited regulatory provision were 
invalidated by the Court in the case of Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom.  Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 
115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the aforementioned 
case law.  The amendment was made effective on November 25, 
1991, the date the initial Gardner decision was issued. 60 
Fed. Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) 
(codified at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No.  
104-204.  See 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that, more recently, new regulations pertaining to 
disabilities resulting from VA negligence, which implement 
the post-Gardner changes to 38 U.S.C.A. § 1151, have been 
issued, and went into effect on September 2, 2004.  See 69 
Fed. Reg. 46,426 (Aug. 3, 2004).  In this case, the 
appellant's claim for benefits under 38 U.S.C.A. § 1151 was 
filed after the effective date of the amendment thereto.  
Therefore, the 1997 statutory amendment and the implementing 
regulatory revisions, apply.

Thus, for purposes of this section, a claimed disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's own willful misconduct and, the 
disability was caused by hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

The appellant argues that his neck condition is worse 
following the surgery in March 2001, and therefore his neck 
problems must be the result of the surgery.  However, this is 
not supported by the medical evidence.  In making this 
determination, the Board relies primarily on the expert 
medical opinion of the VA physician who reviewed the evidence 
in the claims file and concluded that the March 2001 surgery 
on the veteran's cervical spine was consistent with the 
standard of care and that the veteran did not suffer from any 
additional disability that was the direct result of VA care.  
This opinion is well supported by the medical evidence and is 
uncontradicted by any other medical evidence in the claims 
file.  The appellant's own opinion to the contrary is noted, 
but this is not competent medical evidence.  

The Board has noted the evidence submitted by the veteran in 
support of his claim that his neck disorder was caused by his 
surgery; however, the July 2003 MRI report and the 
supplemental report prepared by his treating physician at the 
VA pain clinic do not support this.  None of this evidence 
links the veteran's current condition to his VA treatment.  
Similarly, the printouts obtained from the Internet 
discussing neck and back surgery are too general and do not 
relate to the veteran's specific treatment.  As such, they 
have no probative value.

The Board notes the veteran's contention that the VA opinion 
is inadequate; however, the Board finds the April 2003 expert 
opinion to be fully adequate to evaluate the medical question 
at issue.  The appellant's request for another medical 
opinion appears to be nothing more than a disagreement with 
the results of the medical opinion obtained, rather than a 
sincere disagreement with its medical adequacy.  Nor is the 
opinion obtained shown to be inadequate merely because it was 
rendered by a VA medical professional.  The opinion given was 
rendered following a thorough review of the claims file, 
including an evaluation of the veteran's medical condition 
both prior to and subsequent to his March 2001 surgery and 
therefore appears to be entirely adequate to decide the issue 
on appeal.  

Because the probative evidence shows that VA treatment did 
not result in additional disability, the Board finds that the 
veteran did not suffer an injury as the result of VA medical 
or surgical treatment and that the preponderance of the 
evidence is against the claim of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151. 

Turning to the issue of service connection for depression, 
the veteran is claiming depression secondary his back 
surgery.  Service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2005).  

The Board has considered the veteran's claim for service 
connection for depression claimed as secondary to either his 
lumbar spine surgery in January 1999 or his cervical spine 
surgery in March 2001; however, service connection has been 
denied for disabilities claimed as resulting from both 
surgeries under the provisions of 38 U.S.C.A. § 1151, and in 
fact the veteran is not service connected for any 
disabilities.  

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App.  426, 430 (1994).  Since the record indisputably 
shows that the veteran is not service connected for any 
disabilities, there is no basis for the veteran's claim for 
entitlement to service connection on a secondary basis.  His 
claim must therefore be denied as legally insufficient.  See 
Sabonis v.  Brown, 6  Vet. App. 426, 429-30 (1994).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 as a result of VA cervical spine surgery 
in March 2001 is denied.

Service connection for depression secondary to service 
connected disability is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


